Case 5:19-cv-00335-VBF-GJS Document 24 Filed 06/17/20 Page 1 of 1 Page ID #:104


 1
 2                                                                   JS-6
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11
        DANIEL TREGLIA,                         Case No. 5:19-cv-00335-VBF (GJS)
12
                   Plaintiff
13                                              JUDGMENT
              v.
14
        JOHN MCMAHON, et al.,
15
                   Defendants.
16
17
18          IT IS ADJUDGED that this case is dismissed without prejudice.
19
20
21
      Dated: June 17, 2020                ___________________________________
22
23                                            VALERIE BAKER FAIRBANK
                                          Sr. UNITED STATES DISTRICT JUDGE
24
25
26
27
28
